Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                                         Aug 28 2014, 9:15 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

PATRICIA CARESS MCMATH                              GREGORY F. ZOELLER
Marion County Public Defender Agency                Attorney General of Indiana
Indianapolis, Indiana
                                                    LARRY D. ALLEN
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

RYAN WORLINE,                                       )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 49A02-1312-CR-1041
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE MARION SUPERIOR COURT
                           The Honorable Lisa F. Borges, Judge
                           Cause No. 49G04-1303-MR-020499


                                         August 28, 2014

                MEMORANDUM DECISION - NOT FOR PUBLICATION


SHARPNACK, Senior Judge
                                   STATEMENT OF THE CASE
                                                                                1
          Ryan Worline appeals from his conviction and sentence for Murder, contending

that there were evidentiary errors necessitating a reversal of his conviction, and that

sentencing errors were made. We affirm.

                                           ISSUES

          Worline presents the following issues for our review:

          I.      Whether the trial court abused its discretion by admitting irrelevant and
                  prejudicial evidence of bad character.

          II.     Whether the trial court abused its discretion by finding aggravating
                  circumstances not supported by the evidence.

          III.    Whether Worline’s sentence is inappropriate in light of the nature of the
                  offense and the character of the offender.

                             FACTS AND PROCEDURAL HISTORY

          In January 2012, Worline lived with his girlfriend, Chelsea Taylor, her thirteen-

month-old son, Jayden, and Worline’s almost two-year-old daughter, A.W., from a

previous relationship, at the Lakeshore Apartments. On January 17, 2012, Jayden’s father,

Jerraco Noel, met Taylor and Jayden at the clubhouse of the apartment complex for a

regularly scheduled visit shortly after 10:00 a.m. Noel noticed that Jayden seemed sick

and appeared to be tired. He observed no visible injuries on Jayden except for some mucus

in Jayden’s nose and a scratch on his forehead. Later during the course of the visit, Worline

and A.W. were in an adjacent room in the clubhouse. As Noel was preparing to leave,

Worline called Noel a deadbeat. Noel returned Jayden to Taylor’s care and told her that


1
    Indiana Code § 35-42-1-1 (2007).

                                               2
he did not want Worline to be present at any future visitations. When Noel was driving

away from the apartment complex, he received a telephone call from Worline, during

which the two argued and exchanged threats.

      That same day, Taylor left for work at approximately 4:30 p.m., leaving Worline to

care for Jayden and A.W. Later that evening, Worline’s neighbors heard what sounded

like an altercation and a loud thumping coming from Worline’s apartment between 7:00

p.m. and 9:00 p.m. One of Worline’s neighbors heard a baby crying when she returned

home from between 7:30 p.m. and 8:00 p.m. A neighbor who lived in the apartment

directly below Worline’s apartment hit the ceiling with a frying pan to make the thumping

noise stop. She also described the sound as being similar to free weights being dropped.

She then went upstairs to knock on Worline’s door. Prior to going upstairs, she had looked

out her window to determine if Worline or Taylor, her neighbors directly upstairs, were

home. She knew which cars belonged to the two and observed that only Worline’s car was

parked outside.

      After the neighbor knocked on the door she heard what sounded like a child’s hand

slap on the front door at approximately her knee level. A male voice inside the apartment

whispered, “Come here.” Tr. p. 462. No one opened the door. The neighbor returned to

her apartment after which the noise began again.

      Taylor came home from work at approximately 10:00 p.m. on January 17, 2012,

and found Worline lying in bed with A.W. Jayden was in his crib in another room and

appeared to her to be asleep. The next morning two of Worline’s neighbors saw him talking

to another man at his apartment door. Worline’s appearance at that time was described as

                                            3
calm with a “cold controlling demeanor.” Id. at 424.

       Worline placed a call to 911 at approximately noon on January 18, 2012. When

police officers arrived at the apartment they found Worline attempting to perform CPR on

Jayden in the middle of the living room floor. Jayden’s injuries, which were extensive,

were immediately apparent to the responding officers. Jayden had numerous bruises and

abrasions all over his body, including on his shoulder, arms, legs, and back. There were

several abrasions on Jayden’s head and he had a skull fracture.

       After the officers arrived, they observed that Taylor appeared visibly upset, while

Worline remained “stone-faced” and emotionless. Id. at 45. Jayden was pronounced dead

at the scene by medical personnel. Investigators found a bloody towel in Worline’s

washing machine, and subsequent testing revealed that the DNA from the blood on the

towel matched Jayden’s DNA. Investigators also seized other evidence including a

baseball bat, a hammer, and Worline’s cell phone.

       The autopsy performed at the Marion County Coroner’s Office reflected that Jayden

had died from blunt force trauma to the head. In addition to the abrasions and injuries

initially observed, Jayden had abrasions to his pelvic area. The abrasions to Jayden’s head

were likely caused at the same time, but were distinct from Jayden’s skull fracture. The

coroner estimated that Jayden had been dead for up to twelve hours before the 911 call,

and could have lived from between four and twelve hours after the injuries were inflicted.

Jayden had several hemorrhages in his eyes, surrounding his ocular nerves, and around the

nerve roots in his neck. The coroner also found evidence of brain swelling and subdural

hemorrhaging around the brain.

                                            4
          Both Worline and Taylor were interviewed by police officers. In her interview,

Taylor claimed that she had not noticed any injuries on Jayden and that he seemed to be

breathing while in his crib when she had come home on January 17, 2012 at approximately

10:00 p.m. She further stated that she fell asleep on the couch, awaking at 5:30 a.m. on the

morning of January 18, 2012, to go to school, but instead of going to school went to bed

with Worline.

          Worline’s interview was recorded and he waived his Miranda rights during his
                                                                                 2




interview. Worline stated that he had made dinner for A.W. and Jayden on January 17,

2012, and that they had all watched a movie together. When asked to account for all of the

events leading up to Jayden’s death, including events that happened on January 17, 2012,

Worline never mentioned any noises and did not recount an activity that would have

explained the noises heard by others on January 17, 2012. Worline claimed that Jayden

had no injuries and could not think of a reason explaining why Jayden would have sustained

injuries. He stated that it was not possible for A.W. to have inflicted the injuries on Jayden,

and that Taylor would never have done so. Worline had injuries to his knuckles, which

were red and scabbed. When asked to explain for those injuries, Worline claimed that he

had injured his hand with a door, and had aggravated that injury by placing his hands in

his pockets.

          The State charged Worline with Murder and neglect of a dependent resulting in

death, a Class A felony. Prior to trial, Worline moved to suppress evidence of text




2
    Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).

                                                     5
messages he had sent to Taylor in the month leading up to Jayden’s death. The trial court

postponed ruling on the motion to suppress until the trial court had heard the context of the

evidence at trial. The trial court did warn the State, however, that the messages might be

too remote in time to be admissible. The trial court admitted the text messages over

objection. At the conclusion of the trial, the jury found Worline guilty of murder and

neglect of a dependent resulting in death. The trial court sentenced Worline to sixty-five

years in the Indiana Department of Correction with ten years suspended and five years on

probation on the murder conviction and did not enter a sentence on the conviction for

neglect of a dependent resulting in death, citing double jeopardy concerns. Worline now

appeals. Additional facts will be supplied as needed.

                             DISCUSSION AND DECISION

                           I. ADMISSIBILITY OF EVIDENCE

       Worline argues that the trial court abused its discretion by admitting text messages

he sent to Taylor, a picture in which he is mocking Jayden, and testimony about his

argument with Noel, Jayden’s father, contending that the evidence was irrelevant to the

murder charge and was offered only to show Worline’s bad character. “The decision to

admit or exclude evidence at trial is squarely within a trial court’s discretion and we afford

it great deference on appeal.” VanPatten v. State, 986 N.E.2d 255, 260 (Ind. 2013) (citing

Carpenter v. State, 786 N.E.2d 696, 702 (Ind. 2003)). We will not disturb the trial court’s

decision “unless it is clearly contrary to the logic and effect of the facts and circumstances

of the case or misinterprets the law.” Id. “In reviewing the admissibility of evidence, we

consider only the evidence in favor of the trial court’s ruling and any unrefuted evidence

                                              6
in the defendant’s favor.” Dawson v. State, 786 N.E.2d 742, 745 (Ind. Ct. App. 2003),

trans. denied. On review we will not reverse the trial court’s decision to admit evidence if

that decision is sustainable on any ground. Crawford v. State, 770 N.E.2d 775, 780 (Ind.

2002).

         With respect to all of the challenged evidence Worline contends that it is irrelevant

and was unduly prejudicial to him because it was offered to show his bad character. Indiana

Evidence Rule 404(b) provides as follows:

         Evidence of other crimes, wrongs, or acts is not admissible to prove
         the character of a person in order to show action in conformity therewith. It
         may, however, be admissible for other purposes, such as proof of motive,
         intent, preparation, plan, knowledge, identity, or absence of mistake or
         accident, provided that upon request by the accused, the prosecution in a
         criminal case shall provide reasonable notice in advance of trial, or during
         trial if the court excuses pre-trial notice on good cause shown, of the general
         nature of any such evidence it intends to introduce at trial.

Our Supreme Court has stated as follows about the goal of Evidence Rule 404(b):

         Rule 404(b) “is designed to prevent the jury from making the ‘forbidden
         inference’ that prior wrongful conduct suggests present guilt.” Byers v. State,
         709 N.E.2d 1024, 1026-27 (Ind. 1999); see also Bassett v. State, 795 N.E.2d
         1050, 1053 (Ind. 2003) (noting the purpose behind Rule 404(b) is to
         “prevent[ ] the State from punishing people for their character, and evidence
         of extrinsic offenses poses the danger that the jury will convict the defendant
         because . . . he has a tendency to commit other crimes”) (internal quotation
         omitted). “In assessing the admissibility of 404(b) evidence [the] trial court
         must: (1) determine that the evidence of other crimes, wrongs, or acts is
         relevant to a matter at issue other than the defendant’s propensity to commit
         the charged act and (2) balance the probative value of the evidence against
         its prejudicial effect pursuant to Rule 403.” Wilson v. State, 765 N.E.2d
         1265, 1270 (Ind. 2002) (quotation omitted).

Halliburton v. State, 1 N.E.3d 670, 681-82 (Ind. 2013). “[A]ll relevant evidence is

‘inherently prejudicial’ in a criminal prosecution, so the inquiry boils down to a balance of


                                               7
probative value against the likely unfair prejudicial impact the evidence may have on the

jury.” Richmond v. State, 685 N.E.2d 54, 55-56 (Ind. 1997) (internal quotation omitted).

       Worline claims that the trial court abused its discretion by admitting text messages

from him to Taylor because they were not properly authenticated. We recently addressed

the admissibility of text messages in Pavlovich v. State, 6 N.E.3d 969 (Ind. Ct. App. 2014),

trans. denied.

       “To lay a foundation for the admission of evidence, the proponent of the
       evidence must show that it has been authenticated.” Hape v. State, 903
       N.E.2d 977, 989 (Ind. Ct. App. 2009), trans. denied. This authentication
       requirement applies to the substantive content of text messages purported to
       be sent by a party. See id. Under Indiana Evidence Rule 901(a) as it existed
       at the time of Pavlovich’s trial, authentication of evidence was “satisfied by
       evidence sufficient to support a finding that the matter in question is what its
       proponent claims.” “Absolute proof of authenticity is not required.” Fry v.
       State, 885 N.E.2d 742, 748 (Ind. Ct. App. 2008), trans. denied. The
       proponent of the evidence needs to establish only a reasonable probability
       that the document is what it is claimed to be. Id. Once this reasonable
       probability is shown, any inconclusiveness regarding the exhibit’s
       connection with the events at issue goes to the exhibit’s weight, not its
       admissibility. Id. Additionally, authentication of an exhibit can be
       established by either direct or circumstantial evidence. Newman v. State, 675
       N.E.2d 1109, 1111 (Ind. Ct. App. 1996).

6 N.E.3d at 976.

       Additionally, we stated as follows in Hape v. State, 903 N.E.2d 977, 990 (Ind. Ct.

App. 2009), trans. denied:

       Before the cellular telephones were admitted into evidence, a police officer
       testified about how the items seized from Hape, which included the
       telephones, were catalogued and tracked. Tr. p. 232-33, 236. The officer
       identified the exhibit on the record, id. at 239, and testified that he had
       personally initialed the seals across the top and side of the bag. Id. at 239-
       40. The State presented sufficient evidence to authenticate that the cellular
       telephones were the telephones retrieved from Hape, and their admission into
       evidence did not constitute error.

                                              8
Here, the State presented testimony about how Worline’s cell phone, an Apple iPhone, was

seized from his home. Indianapolis Metropolitan Police Department Officer Brett Seach

testified about his examination of Worline’s cell phone and how the data, including the text

messages, was downloaded from the cell phone. Officer Seach further testified to his

extensive training and experience with various methods used to extract data from cell

phones. This evidence was sufficient to show that the messages were from Worline’s cell

phone.

         Moreover, the background image on the home screen of Worline’s cell phone was

a picture of Taylor and Worline. The user generated device name was “ryan2.” Tr. p. 601.

The email accounts associated with that cell phone were “rdworline@aol.com,”

“rdworline@yahoo.com,” and “rworline@me.com.” Id. at 602. Included among the

contacts portion of the cell phone was an entry for Taylor, which listed her phone number

as ending in 8911. There also was contact information for Worline including (1) a picture

of Worline, (2) email addresses rdworline@aol.com and rworline@me.com, (3) a link to

Worline’s Facebook account, (4) Worline’s home address, and (5) a phone number ending

in 1772, which was the same phone number associated with that iPhone.

         Additionally, the text messages themselves included information regarding

Worline’s and Taylor’s children that was unique enough to establish Worline as the author

of the messages. See Pavlovich, 6 N.E.3d at 979 (circumstantial evidence, including

familiarity with and detailed knowledge about unique matters, was sufficient to

authenticate authorship of text and email messages). The facts of this case are even


                                             9
stronger than those in Pavlovich, where the defendant’s cell phone was never directly

seized or searched. Here, Worline’s cell phone was seized and searched directly. Taken

all together, this evidence is more than sufficient to authenticate that Worline authored the

text messages.

       We now turn to the relevancy of the challenged evidence. Indiana Evidence Rule

401, prior to its amendment effective January 1, 2014, provided that “‘Relevant evidence’

means evidence having any tendency to make the existence of any fact that is of

consequence to the determination of the action more probable or less probable than it would

be without the evidence.” As stated in Hicks v. State, 690 N.E.2d 215, 221 (Ind. 1997):

       In sum, the standard for assessing the admissibility of 404(b) evidence in
       Indiana is: (1) the court must determine that the evidence of other crimes,
       wrongs, or acts is relevant to a matter at issue other than the defendant’s
       propensity to commit the charged act; and (2) the court must balance the
       probative value of the evidence against its prejudicial effect pursuant to Rule
       403. When inquiring into relevance, the court may consider any factor it
       would ordinarily consider under Rule 402. These may include the similarity
       and proximity in time of the prior bad act to the charged conduct, and will
       presumably typically include tying the act to the defendant. But these factors
       are simply illustrative of the many aspects that may, depending on the
       context, be required to show relevance.

       Here, the text messages between Worline and Taylor, including the photograph of

Worline mocking Jayden, who was depicted crying, are relevant to show the relationship

between Worline and Jayden and motive for the murder. “Evidence of motive is always

relevant in the proof of a crime.” Ross v. State, 676 N.E.2d 339, 346 (Ind. 1996).

Furthermore, “[a] defendant’s prior bad acts are also usually admissible to show the

relationship between the defendant and the victim.” Id. The text messages revealed

Worline’s hatred for Jayden, his jealousy of the attention Jayden received, and resentment

                                             10
of the amount of time Taylor devoted to his care. The texts also revealed Worline’s

frustration with their current living arrangements, with particular reference to Jayden, and

Worline’s indication that he believed he might snap. In those texts, Worline expressed

how he hated coming into a room after Jayden because he could smell him.

       The photograph of Worline holding Jayden and mocking him, dated one day prior

to Jayden’s death, is also indicative of the contentious relationship and possible motive for

murder. The photograph is illustrative of Worline’s feelings about Jayden immediately

prior to Jayden’s murder. This evidence, although adverse, was relevant to the murder

charge.

       Also, the testimony about the January 17, 2012 argument between Worline and

Jayden’s father, Noel, provided an additional motive for Jayden’s murder. Worline called

Noel a deadbeat, which led to Noel requesting that Worline no longer be present during

Noel’s parenting time with Jayden. The two engaged in a heated argument on the telephone

during which both made threats. Worline was angry about the parenting situation as it

pertained to Jayden, and Jayden’s murder could be explained in part as the result of animus

from the earlier argument.

       Weighing the probative value of that evidence against its potential prejudice to

Worline, we conclude that the evidence, which was relevant, was not excessively

prejudicial to Worline. The text messages were sent in the months leading up to Jayden’s

murder until Worline’s telephone stopped working. The photograph was taken the day

before Jayden’s murder. The argument between Worline and Noel occurred on the day

Jayden was murdered. This evidence reflected Worline’s feelings about Jayden and the

                                             11
nature of the relationship months, days, and hours before Jayden’s murder. They were

relevant to the murder charge and the probative value outweighs any potential prejudice.

The trial court did not abuse its discretion by admitting the challenged exhibits and

testimony into evidence.

                    II. ABUSE OF DISCRETION IN SENTENCING

       Worline claims that the trial court abused its discretion by relying on two

aggravating circumstances Worline contends were not supported by the evidence. The

aggravating circumstances at issue were that (1) Jayden’s injury or death was from shaken

baby syndrome and (2) Worline hated Jayden.

       The standard of review for such a challenge is as follows:

       A trial court’s sentencing order will be reviewed for an abuse of discretion.
       Such abuse occurs only if the decision is clearly against the logic and effect
       of the facts and circumstances before the court, or the reasonable, probable,
       and actual deductions to be drawn therefrom. A trial court may abuse its
       discretion by
               entering a sentencing statement that explains reasons for
               imposing a sentence—including a finding of aggravating and
               mitigating factors if any—but the record does not support the
               reasons, or the sentencing statement omits reasons that are
               clearly supported by the record and advanced for
               consideration, or the reasons given are improper as a matter of
               law.

Rice v. State, 6 N.E.3d 940, 943 (Ind. 2014) (internal citations and quotations omitted).

       Indiana Code section 35-38-1-7.1(a)(9) (2012) provides that when a trial court is

determining the sentence to be imposed for a crime, the trial court may consider that the

injury to or death of the victim of the offense was the result of shaken baby syndrome as

defined by statute. Indiana Code section 16-41-40-2 (1998) defines shaken baby syndrome


                                            12
in pertinent part as the vigorous shaking of an infant or a young child that may result in

bleeding inside the head, and cause death, closed head injury, or subdural hematoma. The

record shows that Jayden’s injuries could have been caused by Worline slamming Jayden

into a door or wall, or throwing or dropping him on the ground. Worline contends that

application of this aggravating factor is erroneous because, while there was evidence of the

conditions that can be caused by shaken baby syndrome, there was no evidence that the

conditions were caused by vigorous shaking.

       Although there is no direct testimony to establish a vigorous shaking, there is

enough evidence in the record to establish that Jayden was vigorously shaken. The forensic

pathologist who testified about Jayden’s injuries noted that he had bruising on his arms

consistent with being grabbed or squeezed.        Neighbors testified about hearing loud

thumping noises over a period of time. A reasonable person could conclude that Jayden

was vigorously shaken such that he suffered injuries consistent with shaken baby

syndrome. This is so even though the final cause of Jayden’s death was blunt force trauma

to the head. The trial court did not abuse its discretion in finding this aggravating

circumstance.

       Worline also challenges the trial court’s finding that Worline’s hatred of Jayden was

an aggravating circumstance. Initially, we observe that the written sentencing order does

not reflect that hatred was found to be an aggravating circumstance. The trial court’s

statements about Worline’s hatred of Jayden could have been made in support of its finding

that Worline committed the murder while in a position of care, custody, or control of

Jayden. It could also have been made in support of the finding that the murder was

                                            13
committed because Worline’s hatred of Jayden had enraged him to commit the murder in

such a brutal manner. One could reasonably infer that a man who severely beat and finally

killed a thirteen-month-old child under his care, hated the child.

       To the extent Worline’s hatred of Jayden was intended to be a separate aggravating

circumstance, the evidence supports the trial court’s finding. The text messages were

replete with Worline’s expressions of animosity and loathing of Jayden, a thirteen-month-

old child. Not only do the messages reveal a motive for Jayden’s murder, but reveal a

motive to harm him extensively.

       Assuming, arguendo, that those aggravating circumstances were improperly found,

the result would have been the same. “Only one aggravator is necessary for the trial court

to impose an enhanced sentence.” Georgopulos v. State, 735 N.E.2d 1138, 1146 (Ind.

2000). “Even when a trial court improperly applies an aggravator, a sentence enhancement

may be upheld if other valid aggravators exist.” Pickens v. State, 767 N.E.2d 530, 535

(Ind. 2002).

       Here, the trial court found that the nature of the crime was greater than the elements

necessary to prove murder because Jayden was severely beaten, and was left to suffer from

the blunt force injuries to his head without seeking assistance for him. Further, the trial

court properly found that Jayden, the victim, who was thirteen-months old, was less than

twelve years old. Ind. Code § 35-38-1-7.1(a)(3). A.W., who was almost two years old,

was in the apartment when Jayden was murdered. Ind. Code § 35-38-1-7.1(a)(4). Worline

had the care and control of Jayden at the time of Jayden’s murder. Ind. Code § 35-38-1-

7.1(a)(8). The presence of these valid and unchallenged aggravating circumstances support

                                             14
the trial court’s decision to impose an enhanced sentence.

                           III. INAPPROPRIATE SENTENCE

       Worline seeks review of his sentence under Indiana Appellate Rule 7(B) claiming

that his sentence is inappropriate in light of the nature of the offense and the character of

the offender. He claims that his lack of criminal history reflects on his character such that

the trial court’s sentencing choice is inappropriate. At the time of Worline’s sentencing,

the sentencing range for a person convicted of committing murder was a fixed term of

between forty-five years and sixty-five years with an advisory sentence of fifty-five years.

Ind. Code § 35-50-2-3 (2007). The trial court imposed a sixty-five-year sentence with

fifty-five years executed in the Department of Correction and ten years suspended with five

years of probation. Worline contends that he should have received a fifty-five-year

sentence with ten years suspended.

       Worline’s sentence is within the range allowed by statute and the trial court’s

sentencing statement was detailed. “The principal role of appellate review should be to

attempt to leaven the outliers, and identify some guiding principles for trial courts and those

charged with improvement of the sentencing statutes, but not to achieve a perceived

‘correct’ result in each case.” Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). The

defendant bears the burden of persuading the court on review that his sentence is

inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).

       Regarding the character of the offender, the trial court noted that Worline essentially

had no criminal record. His arrest for public intoxication did not result in a conviction.

However, the nature of the offense supports the trial court’s imposition of an enhanced

                                              15
sentence. Worline, who was twenty-nine years old at the time he murdered Jayden,

displayed a growing contempt for the thirteen-month-old child frequently left in his care.

The injuries Jayden suffered were the result of a brutal beating that took some time to

inflict. Jayden suffered a blow that fractured his skull, and the injuries were inflicted while

another young child was present in the apartment. The fact that Worline would inflict such

injuries on a baby is a reflection of a character unworthy of appellate relief under our

standard of review. Worline has not met his burden of persuading us that his sentence is

inappropriate.

                                       CONCLUSION

       In light of the above, we affirm the trial court’s decision.

       Affirmed.

VAIDIK, C.J., and RILEY, J., concur.




                                              16